Citation Nr: 0706566	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-10 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1979 to July 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1. In a rating decision in October 1999, the RO denied the 
veteran's application to reopen the claim of service 
connection for psychiatric disorder; after the veteran was 
notified of his procedural and appellate rights, he did not 
perfect an appeal of the rating decision, and the rating 
decision, denying his claim became final.

2. The additional evidence presented since the rating 
decision in October 1999 is either cumulative or redundant of 
evidence previously considered or irrelevant to the claim of 
service connection for a psychiatric disorder and the 
additional evidence is not so significant that it must be 
considered in order to fairly decide the claim. 


CONCLUSIONS OF LAW

1. The rating decision of October 1999 by the RO, denying the 
application to reopen the claim of service connection for a 
psychiatric disorder, is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2. The additional evidence presented since the rating 
decision of October 1999 is not new and material, and the 
claim of service connection for a psychiatric disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2000).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided post-adjudication VCAA notice by letters, 
dated in November 2003, April 2004, and March 2005.  The 
notice informed the veteran of the type of evidence needed to 
substantiate the underlying claim of service connection, 
namely, evidence of an injury, disease, or event causing an 
injury or disease during service; evidence showing the cause 
of death; and evidence of a relationship between the cause of 
death and the injury, disease, or event causing an injury or 
disease during service.  The notice also informed the veteran 
of the type of evidence necessary to reopen the claim, 
namely, new and material evidence, that is, evidence not 
previously considered and that related to the matter under 
consideration. 
The veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was asked to submit evidence, which would include 
that in his possession, in support of her claim. The notice 
included the degree of disability assignable and the general 
provision for the effective date, that is, the date of 
receipt of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim); and of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and 
material evidence claim).

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication. However the 
procedural defect was cured without prejudice to the veteran 
because he had a meaningful opportunity to participate 
effectively in the processing of the claim as he had the 
opportunity to submit additional argument and evidence.  And 
the claim was then readjudicated following substantial 
content-complying notice as evidenced by supplemental 
statement of the case, dated in July 2005.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and the 
records of the Social Security Administration.  As there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

The veteran's representative requested that the veteran be 
afforded a VA examination to obtain such a nexus opinion.  As 
the claim is not reopened, a VA examination is not required. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural and Factual Background 

The veteran filed his original claim of service connection 
for a psychiatric disorder in February 1986.  After the RO 
denied the claim in a rating decision in June 1986, the 
veteran appealed to the Board.  In a decision, dated in 
August 1988, the Board denied service connection for a 
psychiatric disorder on grounds that a psychiatric disorder 
was not present during service, that a psychiatric disorder 
was not manifested within the year following separation from 
service, that major depression, first documented after 
service, that alcoholism preceded the onset of major 
depression, and that primary alcoholism and a personality 
disorder were disabilities for the purpose of VA disability 
compensation.  

The evidence then of record consisted of the service medical 
records, showing treatment for alcohol abuse and a diagnosis 
of a personality disorder.  After service, VA records show 
that recurrent major depression was first diagnosed during 
hospitalization from January to March 1986 and during VA 
hospitalization in October 1987.

In October 1992, the veteran applied to reopen the claim of 
service connection for a psychiatric disorder.  The 
additional evidence consisted of VA records, covering the 
period from 1985 to 1990, which showed on going treatment for 
alcohol abuse and major depression. 

In a rating decision in February 1994, the RO found that the 
additional evidence was not new and material and denied the 
application to reopen the claim.  After the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the rating decision.  

In June 1999, the veteran applied again to reopen the claim 
of service connection for a psychiatric disorder.  The 
additional evidence consisted of VA records, covering the 
year 1999, which showed that the veteran was in a substance 
abuse program, and records of the Social Security 
Administration (SSA), covering the period from 1986 and 1987, 
which consisted of VA records, and a psychiatric evaluation 
for the purpose of establishing entitlement to disability 
benefits from the Social Security Administration.  The 
diagnoses were alcohol dependence and major depression.  The 
examiner expressed the opinion that as long as the veteran 
was dependent on alcohol his depression would continue.  The 
veteran was granted SSA benefits, beginning March 1984, for 
affective disorder and substance abuse. 

In a rating decision in October 1999, the RO found that the 
additional evidence was not new and material and denied the 
application to reopen the claim.  After the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the rating decision. 

Current Claim 

The veteran filed his current claim to reopen in May 2001.  

A claim may be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  

As the claim to reopen was filed in May 2001, the regulatory 
definition in effect prior to August 2001 applies.  

New and material evidence means evidence not previously  
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be  considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  

For purpose of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

The additional evidence presented consists of VA records, 
covering the period from 1990 and 2003, which showed that the 
veteran was treated primarily for alcohol abuse, and service 
performance reports.  

Analysis 

As service connection for a psychiatric disorder has been 
previously denied, the Board must determine whether new and 
material evidence has been submitted to reopen the claim, and 
what the RO determined in this regard is irrelevant.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The additional evidence that consists of VA records from 1990 
to 1999 has been previously considered and therefore is 
redundant and not new and material.  The additional VA 
records from 2000 to 2003, showing treatment for alcohol 
abuse are cumulative of evidence previously considered and 
are not new and material.  The service performance reports 
are not new and material because the reports do not directly 
and substantially pertain to the specific matter under 
consideration, that is, either the onset of a psychiatric 
disorder during service or a nexus between a current 
psychiatric disorder and service. 

For these reasons, the additional evidence is not new and 
material, and the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b). 


ORDER

As new and material evidence has not been submitted, the 
application to reopen the claim of service connection for a 
psychiatric disorder is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


